Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Pé&ybii. Bfl4

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

Clerk's Office .
USDC, Mass.
Date

y KG
Deputy Clerk

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

_ (AD Richse Adeime
Plaintifts) (Domuct le)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
«Ye

a 2
oO ei~
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) Deve [_|No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s) ( Danici le)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
. Name
moe fi ng ~ Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Richie A ceime
[24 Armandine st
Dorchester
MA, ORS24

 

Piaolegale 87 @out/lo ab COM

Provide the information below for each defendant named in the complaint, whether the defendant is an.

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (i/known). Attach additional pages if needed.

Page 1 of 5
Wy

a

——

Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 2 of 14 -

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name _ Boston Medical Center

Job or Title (if known)

Street Address | One Boston. Madiral Center Place fs $50 Hasrisor™
City and County Boston.

State and Zip Code MA O2HE

Telephone Number bl7s Yytf e HAZ

E-mail Address (if known)

 

Defendant No. 2

A
Nant THERESA. PadovaNz
Job or Title (if known) S, COL nity OF Lie “er
Street Address ,

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name KELLY K/OK
Job or Title (if known) Pector

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4

Name (DONNA PETROZZ

Job or Title (if known) NM ULSE
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 3 of 14

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
Defendant No. @ 5
Name Grea Leblanc
Job or Title (if own) Ss e or ty
Street Address ’
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No.@ @

Name dk oseph Cataldo
Job or Title (if known) Serunty

Street Address

City and County

State and Zip Code

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No.@ 7

Name Derrick Downs
Job or Title (if known) Nurse

Street Address

City and County

State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. & g

 

 

 

 

 

 

Name Robert Gal
Job or Title (known) Daetor

Street Address

City and County Cambridge
State and Zip Code Ma ssachuse etfs
Telephone Number

E-mail Address (ifknown)

 

Page 2 of 5
II.)

Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 4 of 14

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is.a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Cons itution that
are at issue in this case. Uf mr versal Deela ratjon OF Human Rigits , Article 3

Article 39, Article 4. Artiele 5, Article 8

Federal Constitution 21st Amendment JAmendment 4 JA mend ment 5f
Amendment B/Amendment |H Section 3 /Moartinez v. Colitornia #
et v.Rose/ Latellectusl Property thett [Piracy LArsection 1983 4

B. If the Basis for Jurisdiction Is Diversity of Citizenship 193 5
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) without pce ; ued ¢ ’ “A ) Kraehe Accim 2s a citizen of the
Country Stete-of (name) (Al Mooreca) Amertca.

b. If the plaintiff is a corporation
The plaintiff, (name) . , is incorporated. —
under the laws of the State of (name): to ;
and has its principal place of business in the State of (name)

 

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

 

Page 3 of 5
(2) Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 5 of 14

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

b. If the defendant is a corporation

 

 

¢/

ER
The defendant, (name) B OSTON ME DIGAL CEKIT, is incorporated under
the Jaws of the State of (name) MASSA CHUSETI. 5 , and has its

principal place of business in the State of (name) “
Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

OP Human Rights Vrotations, Violation of Bodily Integrity,
Emotional Distress, (legally out- ited with a pacemaker,
Electronic Harassment & Targeting, Assault 4 Bottery

It. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and ©
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On. June 5 Qo) pepper sprayed by Hyde Perk Division Boston. PpLice Depry non violent
hn Rid Siting dowhy assault a battery) Po] pce Brutality. Ne crime com nitted) No probable _
Oe liert — Caluse , NO warrant issued, no Section | Ry pink“or white paper “ty be jpvoluntarily Aospitah2ed
pte = or evaluated) Ge @mendment Ay ; lego Search g selenre, fgunan rig hts artreje 3, 5,
goer pel BF Re ght to refuse. medication, legally competent, Security ond hos pitied StofFrno regecd
. for right to refuse, Rikie Acime pepper sprayed Cath time and restrained dr refusal
IV. ° Relief trough pon-Vyrolent and 10 emergency) 3)assrult 2 battery, C.0, Pleas
Cocument © atk Ococuraut!? He Jaw Le Ps viterys Ree I + Please, 36?
fate briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money dames’ T rinattive relict @Z Sanctions ageinst hearsag evidence
and hos pitalizad ons ? Violation of bodily integrity ) dreect asgotnl} on
NEFVOUS System, pepper sprayed for being hig p ripped,” and of orrgined
descent; dark skinned » cacial £ genthe discrimination possibly outtjted

Wt tr pacemaker, seen ¢ recall random Inj ectron to wpper pack

while being transferred to Cambridse Caksill fodrns place while — Pagedof 5
jn out of Comchousness, emotional distress, moretarg Compensation —- 5
13) Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 6 of 14

Pro Se } (Rev. 09/16) Complaint for a Civil Case :

Pain & Sufberiny et pnyectron Site demanding intellecticad property
Spolen andf35 millon (35 70%, oo) USD,

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: / - /é - LOA?

Signature of Plaintiff wiphoet, Techue Aceyme
Printed Name of Plaintiff C A) ke Chie A ecrme

B. For Attorneys

Date of signing:

—_

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

 

Page 5 of 5
Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 7 of 14

Background / Overview

In 2011, plaintiff, (without prejudice) “Richie Accime,” had a verbal disagreement with a family
member, at 229 Wood Ave, Hyde Park, Ma. This occurred on Sunday, June 5th, 2011, sometime in
the afternoon. The plaintiff, “Richie Accime,” exited the residence and proceeded outside through
a side door leading onto Westminister St.

There the plaintiff began pacing on the sidewalk of Westminister St wearing shorts and a cut off
sleeveless shirt. There are no people in view on the street or proceeding up and down.

Not long thereafter, a neighbor, daughter of the landlord exits the house via the back-porch and
began to de-escalate the situation, maintaining that it was only verbal, prior and up to that point it
had been non-violent. After about 5 min but no more than 10 min., two police vehicles arrive at the
address described above. They are described as follows, one policeman being of darker descent,
steady gait, and about 5’11. The other belonging to the paler skinned races of mankind and heavy
set in comparison to his colleague. They are identified as Quigly and Lazzano. Each move to the
family members’ opposing shoulder, facing myself and myself facing the building respectively.

Taking steps to ensure my safety and avoid a needless search, |, myself, express my disgust of the
situation and proceed to voluntarily empty out my pockets. Myself asks the heavy set cop, “How
did he pass the fitness exam?” to become a police man. He becomes visually “red,” and otherwise
changed facial expression.

This is done with reservation to my Natural right of freedom of speech, protected in Declaration of
Indigenous Rights, Universal Declaration of Human Rights and the Federal Constitution. Shortly
thereafter, myself, requests on three separate occasions,” Am | free to go?” He waves his hand and
tells me | “am free to go.”

|, myself, back away slowly and continue my regimen of training for a Regional NFL (National
Football League) Combine (Insert Exhibit). |, myself, begin jogging up Westminister St. towards
Wood Ave. and take a right down Wood Ave.

During my first set of jogs, two people are shouting while myself am halfway down the street. On
further observation they are the same two policemen from the original scene of engagement.

They are shouting, “We just want to talk to you.” For my own safety, it is decided that myself, will
speak to them, if | am still willing at the location of the initial engagement.

At some point, back up Police and EMS are contacted and engage me near River St. and the end of
Wood Ave. Myself continues jogging and proceed down a street before River St. and perpendicular
to Wood Ave.
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 8 of 14

An EMS cabin vehicle is seen by me heading down the street parallel and closest River St., at tthis
point, for my safety and wellbeing, myself, decided to return to the original scene because of
concerns of being brutalized and a small crowd of people being gathered at 229 Wood Ave., Hyde
Park, MA.

Before returning to that location, myself, encounters friends Jerez Maguilicuddy and Steven
Hawkesworth at Ross Playground, they are informed, of my situation at that time. Mr.
Hawkesworth attempts to act as mediator to diffuse the situation. | await at the park while he goes
to the original scene and communicates to parties involved.

Steve is informed by myself, that should myself return, it would be only to grab my belongings and
that | have nothing to say to police

On returning to the back porch of 229 Wood Ave. not long after, the same heavy set police whom |
asked the “fitness exam,” question to casually walks by amid 4-6 additional cops and begins to
pepper spray me while myself had remained seated.

Myself stands up only to be tackled into the back porch and am beaten with batons, knee strikes,
while one cop puts his knee to my neck while, myself, am face down with my hands interlocked
making a double fist under my chest.

Steve is told to “close the door,” but does not. After remaining in this same position for some time, .
the batons and other tools are utilized in attempts to pry my hands and arms from under me.

Eventually, |, myself, ask what probable cause or crime did | commit to merit arrest. In response,
myself, am told that “you are resisting arrest right now,” at this point, myself, willingly free my arm
and hands from under me and allow myself to be placed in handcuffs. Myself am escorted onto a
stretcher and taken by EMS to Boston Medical Center for what myself is informed proper
treatment for pepper spray to the face. On arrival myself am insisted to sit in a wheelchair to
which, myself, declines.

Myself am taken to an isolated room being attended by Joseph Cataldo of security and other
hospital staff. No one introduces themselves, not even a doctor, and my body is placed in four
point restraints and they all exit.

Myself removes said restraints and sit up on the bed until Nurse Derrick Downs returns and
requests that |, myself, return to the restraints. His requests are adhered to; up to this point and
prior there is no violence on my part. Either at the house of the family member, the engaging cops,
the transport by EMS, or at the hospital.

After the initial room myself am placed in, myself am transported to a more secluded area of the
hospital distinctly referred to as “Psych ER,” with a long corridor supervised by an attending nurse
20.

21.

22,

23.

24.

25.

26.

27.

28.

29.

30.

31.

Case 1:20-cv-11518-MPK Document 1 Filed 08/12/20 Page 9 of 14

and three distinct rooms with one bed only, one glass window into the corridor with all three
rooms isolated from each other.

Myself am placed in the room to the right of the corridor on entering. This description corresponds
to the hospital (BMC) blueprint for the year 2011; with the Psych ER being in the northeast side of
the hospital, with an ambulance bay on the same side.

After being placed in this room, having had my vitals taken, myself am offered medication and
having been familiarized with involuntary hospitalizations from friends and family members in that
field, myself decide to accept medication to speed the process of discharge by showing
compliance.

Myself may have been offered medication a second time that day which myself may or may not
have accepted.

Nevertheless, | do not agree with how the medication interacts with my body and how it makes me
feel. The following Monday, the normal operations of the hospital continues as usual, except that |,
myself, am refusing medication as | still had the valid right to do.

Myself doesn’t engage in any yelling, shouting, or threats of violence. The Nurse Donna Petrozzi or
another, show complete disregard for my right to refuse.

Donna calls for security despite my right to refuse. Security arrive both ignorant to the situation
and the law regarding my right to refuse.

They themselves by admission of words said to me and their own written reports, admit to
violating rights reserved and exercised by me, namely, my right to “refuse until adjudicated
incompetent,” they state in one report “If you refuse medication you will be pepper sprayed,
restrained and IM’ed.

PLEASE FIND IN ATTACHMENT FOLLOWING THIS DOCUMENT, THE SUPPORTING MEMORANDUM
OF LAW.

| am assailed with pepper spray by numerous assailants of the security staff, restrained and
injected.

Following this myself loses consciousness of my body, surroundings, and wake up hours later
noting a drastic change in my mood and dis-ease in my body.

Throughout this, myself am completely non-violent though my feeling of self-control has
decreased. At some point, myself, am visited by two friends on two separate occasions.

One said visit is cut short by “Donna Petrozzi,” and requests that myself take medication to which |
decline, respectfully.
32,

33.

34.

35.

36.

37.

38.

39,

40.

41.

42.

Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Page 10 of 14

Security is requested for no other reason but my declining to take medication, which prior to this
point and after | am within my lawful right to refuse. it is neither an emergency situation, myself
has remained non-violent, not yelling, not shouting, and on security arriving myself am literally
given the ultimatum by disclosure and then action by Boston Medical Center Staff and security,
take the meds or be pepper sprayed.

Again |, myself, am pepper sprayed by at least 3 and up to 6 or 7 staff members, myself am
restrained on a bed and then |IM’ed.

This pattern of refusing medication and being pepper sprayed continues until the last night, at
which point another violent incident on the part of hospital staff occurs, in particular, with at least
2 more security and Leroy Lynch.

At the instigation of others, Leroy Lynch, states, “I can take him,” he engages me by tackling me to
the back of the room that is aligned with the long corridor. The motion of his tackling is likened to a
“spear tackle,” in which his momentum carries both me and him to the back wall of the room,
where which he bangs his head off the wall.

He falls to the ground and |, myself, help him up and onto his feet. After this myself am placed ina
stretcher and transported to Cambridge Cahill hospital psych unit.

Prior to arriving at Cambridge Cahill and after the Leroy Lynch incident, myself am injected with
what is commonly referred to as a “cocktail,” of medication myself loses consciousness.

During transport, my body, regains consciousness and though myself am already restrained on the
stretcher, | receive another injection, in my upper back not my glute.

My body loses consciousness again and myself awakes at Cambridge Cahill in a bed, disturbed, and
grogey.

After having arrived at Cambridge Cahill hospital, myself am neither medicated nor have any
incidents and am promptly discharged after approximately 3 days, coming to an end on June 11nth,
2011.

Nearly a month later charges of assault and battery are brought against me alleging that myself,
“Richie Accime,” “Did strike and beat,” “Leroy Lynch,” There is conflicting testimony both in audio
transcribed court recordings of other security staff, Leroy Lynch, and Joseph Cataldo. (insert
exhibit)

in one recording of turret tapes Boston Medical Center security staff are described having engaged
in the following conversation: “we doused,” “we covered him,” with pepper spray, this officer
43.

44.

45.

46.

47.

48.

Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Page 11 of 14

stating that he had emptied his spray canister, someone else needed a new one, and a third
needed a new one.

One officer admits that officers “sprayed the big dude because he didn’t want to comply; but he
didn’t really fight back that much,” When asked would the defendant be locked up, the unnamed
officer responded, “No he didn’t fight.” He really didn’t fight anyone. He complied after you know
like five people sprayed him.”

At this point and prior my right to refuse medication had been lawful and quoting Supreme Court

consideration, as follows: " The defendant is correct, however, that as a general matter, the
involuntary hospitalization and forcible medication of an individual on account of mental illness is

not permitted unless there is compliance with the specific statutory requirements of G.L.c. 123
section 12 through 21.

"It has long been the law that medical treatment of a competent patient without his consent is a
battery and is permitted only for incompetent patients where procedural protection are followed.”
Furthermore the description and emphasis on myself as "too big, too jacked," "built like a friggin
refridge,"along with similar allegations and possible perjury, that, myself did strike and beat Leroy
Lynch, seem to imply profiling that because of my size, that myself would be violent and in the
least shows the state of mind of security personnel who did create and escalate a hostile situation,
furthermore it is clear evidence of genetic discrimination. Let the audio transcripts from the court
proceedings on (insert date) reflect the inconsistencies in testimony, fraud and perjury in their
written reports, and an overall sense, with acts committed, of human rights violations,
constitutional violation, brutality, and excessive force.

Still there was no actual acts of violence on my part up to this point or prior. Myself am pepper
sprayed from Sunday to the following Tuesday in intervals. Fraudulent charges are brought against
me, perjury is committed, and human rights violations to say the least. Please see the following to
corroborate my allegations. (Insert Exhibit)

After finally being transported to Cambridge Cahill, myself am neither medicated nor is there any
legitimate need to medicate myself. Another 3 day evaluation is executed without any
documentation or presentation of such to myself and ultimately would amount to a Patriot Act
detention or Kidnapping and Domestic Terrorism and Character Assassination in my light.

The remainder of my 3 day evaluation at Cambridge Cahill is without medication and incident until
my discharge.
49.

50.

51.

52.

53.

54.

55.

56.

57.

Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Page 12 of 14

It should be noted also that in my medical records, my actual weight for that time frame was 238
lbs. and not 270 lbs. as shown in security reports and conflict with the same days vital records
weight.

Please find attached the following memorandums of law, exhibits, and transcripts as displayed.

In the month of September 2013, myself, Richie Accime, commences a health fast and continue
said fast for some days. Although a former guardian, Marie Clement, becomes concerned, myself
makes attempts to inform her of the nature and benefits of fasting. She disregards rational
explanations and calls for "emergency services," and does so after me and her boyfriend get into a
peaceful bible debate. She exits the residence of 31 Clarkwood and sometime afterwards
approximately 4-6 Boston Police cops in uniform arrive at the residence and enter the kitchen
where my self was located.

Myself remains seated and respond accordingly to officers engagements regarding my mental
health. They depart and conclude there is no further need for their presence or to bring me to a
hospital for evaluation. Prior to this and afterwards there is no violence on my part, neither is there
any excessive force or brutality on their part.

On this same day, maybe an hour apart, EMT's arrive at the same residence and make assessments
as to my mental health in the format as follows: "Who is the current president?" "Do you know
where you are?" etc., myself provides the correct responses.

After determining that myself am competent, they depart from the residence a second time. This
time myself escorts them to the downstairs door, where myself observes Marie Clement in tears at
the gate to the house making remarks regarding myself, although prior to this she was acting
instigative and irate.

Eventually, cops inform me that myself must leave or be section 12'd. In the process of gathering
my things a neighbor observing offers me a couple nights stay. Myself accepts their hospitality and
spend the night. The next morning, 2 officers and a Best Team evaluator arrive at the neighbors’
house where myself am staying. They present a white piece of paper and with an ambulance on
standby inform me that myself am being "sectioned 12," myself cooperates and there is no
violence or resistance on my part.

Myself am put ona stretcher and inside an ambulance and taken to Boston Medical Center against
my will despite my request to go to Cambridge Cahill or Steward Hospital. After arriving, my psych
intake is done in less than 5 min by Anna Fitzgerald, she determines that myself am hyper-
religious, hyper-vigilant, hyper-sexual, etc.

Having only briefly described the health reasons for my fast and the additional "religious reasons",
we do not engage in the religious discussion for any longer than a minute, if at all. My sexual
behavior and activity is not discussed at all and Anna Fitzgerald seems persistent on discussing
58.

59.

60.

61.

62.

63.

Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Page 13 of 14

why, how, when, and where my being meditate, even in this myself does not entertain the
discussion for what maybe 2 min. Myself refuses any and all medication and am held against my
will for a period longer than 3 days but not exceeding 20 days in what is conflicting with the section
12, evaluation period, M.G.L. ch 123 section 12.

During this stay at the hospital, blood is stolen from my body in the guise of an "emergency
situation," myself is coherent, not under the influence of any class of drugs, or alcohol. During the
final weeks (last 2 weeks) of September, myself am eventually transferred to Westwood Lodge
Hospital and am not afforded an "emergency hearing," as myself am entitled to within 24 hours.
instead a hearing was commenced without my physical presence allegedly by "Valerie Rust,” this
supposedly took place still outside of 24 hours of my request for an "emergency hearing."

While at Westwood Lodge a commitment hearing is commenced and myself am represented by
"Valerie Rust," myself am told that an opportunity to speak and give my disposition at the hearing
would be afforded. Neither am myself given an opportunity to speak or have a fair hearing. The
doctor, Dr. Matthews even admits that myself has not exhibited any symptoms consistent with
paranoid schizophrenia. He is questioned as to any auditory and/or visual hallucinations and
testifies that he has not observed myself exhibiting any of those symptoms. Police reports are read
and cross examined at said hearing.

At the end of the hearing, with judge McGuinness presiding, myself was found incompetent anda
Rogers Order is issued for forced medication. The doctor begins with Risperidone and eventually

moves on to Haldol 20mg/day **(check dosage)**

By the time myself am transferred to Arbour Quincy my mind is clouded, confused, and declining
steadily, my body experiences significant and rapid weight gain, my morning erection defunct and
my sense of self control decreases substantially, as detailed by the US Surgeon Generals' warning
regarding giving anti psychotics, myself am actually becoming psychotic because of administration
of anti-psychotics to someone who was previously not psychotic.

At Arbour Quincy an appeal is commenced on my behalf. On one particular night, |, myself prevent
a female staff worker from being further assaulted by a patient.

The medication leaves me in a half conscious, zombie like state, sleeping all day. Myself am
eventually transferred to Arbour JP and after about a month and a half to two months of continued
Haldol my body is released to the care of DMH workers and social workers, that being "Daniel
Abraham," and "Noelle Nero,” with attending evening staff at Solomon Carter Fuller, located on
the Boston Medical Center campus. Myself did not request residence at Boston Medical Center,
and verbally oppose and make demand as to who assigned me there, as | was informed by a judge
to stay away and a stay away order in place against my being at Boston Medical Center.
64.

65.

66.

67.

68.

69.

Case 1:20-cv-11518-MPK Document1 Filed 08/12/20 Page 14 of 14

Though still very much under the influence of Haldo!, myself am told that i would be receiving
social security income and SSDI, despite my initial contesting of it, eventually due to the mental
and physical incapacitated state myself am left in, myself resolves in accepting. They start
sometime in the early year of 2014. Myself maintains that prior to medication with anti-psychotics,
my being was fully competent in regards to my health and wellbeing.

Myself maintains the right to religious freedom which was violated when my fast was interrupted
and my bodily integrity violated, compromised and my right to exercise naturopathic remedies and
medicine.

In 2014, myself am again hospitalized and taken to Steward Hospital, no medication is
administered, myself am released post evaluation.

On November 12, 2016 myself am again hospitalized for no legitimate reason from Ashmont
Station to Steward Hospital.

Myself immediately request an emergency hearing and despite the on-going of a commitment
procedure, with ample time beforehand, to conduct a hearing within 24 hours of the time of my
request. Myself am never afforded one and am committed, though myself provided religious
preclusion to abstain from anti-psychotic pharmaceuticals.

My body is put in intense back pain due to medication.
